 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizations,to join or assist OIL WORKERS INTERNATIONAL UNION, CIO,or any other labor organization,to bargain collectively through representa-tives of their own choosing,and to engage in other mutual aid or protection,and to refrain from any or all of such activities,except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8 (a)(3) of the Act.WE WILL bargain collectively upon request with OIL WORKERS INTERNATIONAL UNION,CIO, as the exclusive representative of all employees in thefollowing bargaining unit,with respect to rates of pay,hours of employment,and other conditions of employment,and if an understanding is reached,embody such understanding in a signed agreement :All pumpers,switchers,roustabouts,truck drivers, and mechanics em-ployed at our East Texas field,excluding drillers, roughnecks, officeand clerical employees,gang pushers and supervisory employees.WE wILL offer to Emmet R. Broadus and G. T. McClure immediate and fullreinstatement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges;and make themand E.A. Allen,A. D. Adams, Elmer Roy Broadus, Buddy Lindsey, andCharles Hodges, whole for any loss of pay suffered as a result of the dis-crimination against them.All of our employees are free to become or remain members of the above-named union or any other labor organization.We will not discriminate inregard to the hire or tenure of employment or any term or condition of employ-ment against any employee because of membership in or activity on behalf ofany such labor organization.W. E. STEWART AND LELA STEWART,D/B/A STEWART OIL COMPANY,Employer.Dated------------------------------By----------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any othermaterial.SHARPLES CHEMICALS,INC.andUNITED GAS, COKE AND CHEMICALWORKERS OF AMERICA,CIO.CaseNo. 7-CA-509. July8, 1950Decision and OrderUpon a charge duly filed by United Gas, Coke and Chemical Work-ers of America, CIO, herein called the Union, the General Counsel ofthe National Labor Relations Board, by the Regional Director for theSeventh Region (Detroit, Michigan), issued a complaint dated July 9,1951, against Sharples Chemicals, Inc., herein called the Respondent,alleging that the Respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (a) (1) and(2) and Section 2 (6) and (7) of the National Labor Relations Act(61 Stat. 136), herein called the Act.Copies of the complaint andcharge were duly served on all the parties.100 NLRB No. 12. SHARPLES CHEMICALS, INC.21With respect to the unfair labor practices the complaintalleged, insubstance, that since about 1941, the Respondent dominated and inter-feredwith the formation and administration of a labororganizationknown as the Employee Representative Group, and its various com-mittees, knownas the Grievance Committee, Job Evaluation Commit-tee,Clothing Committee, Employees Benefit Fund Committee, andElection Committee, and contributed financial and other support tothem, inviolation of Section 8 (a) (2) of the Act, and thereby inter-fered with, restrained, and coerced its employees in violation of Sec-tion8 (a) (1) of the Act.On or about August 1, 1951, the Respondent filed an answer in whichit denied the commission of any unfair labor practices, raised questionsconcerning the Union's compliance with Section 9 (f) of the Act,' andmoved to strike all allegations of the complaint relating to eventsoccurring more than 6 months, prior to the filing and service of thecharge herein.2Pursuant to notice a hearing was held from August 6 to 9, 1951,inclusive, before Lloyd Buchanan, the duly designated Trial Ex-aminer3The General Counsel, the Respondent, and the Union, were1The Respondent contends that the complaint should be dismissed because the GeneralCounsel failed to show compliance with the filing requirements of the Act.We find, inagreement with the Trial Examiner,that the fact of compliance by a labor organization,which Is required to comply,is a matter for administrative determination and is not liti-gable by the partiesMoreover,the Board is administratively satisfied that both thecharging union and its parent organization have been in compliance at all times materialherein.SeeSunbeam Corporation,94 NLRB 844;Swift and Company,94 NLRB 917;McComb Manufacturing Company,95 NLRB 596; cf,N. L. R. B.v.Highland Park Manu-facturing Company, 71S. Ct. 489.1 This motion was renewed In various forms during the course of the hearing. The TrialExaminer denied this motion with the explanation that, in accordance with Section 10 (b)of the Act,no unfair labor practice findings will be made based on events antedating the6-month statutory limitation period but that evidence of such events will be received onlyas background.For this reason, we find that his ruling was not prejudicial.As willappear later in the decision,we, too, treat this evidence only as background.GeneralShoe Corporation,90 NLRB 1330, enfd.192 F. 2d 504(C. A.6) ; Aweison ManufacturingCompany,88 NLRB 761.8 Before the date set for hearing, the Respondent made a motion to the Regional Directorto adjourn the bearing for a date when its Executive Vice-President Clark would returnfrom vacation.The Regional Director denied this motion.At the hearing the Respondentrenewed this motion,which the Trial Examiner also denied after considering all the cir-cumstances and the convenience of all the parties.The Respondent contends that thedenial of an adjournment violated Section 5 (a) of the Administrative Procedure Act anddeprived it of due process because it was thereby denied Clark's assistance in preparingfor trial and the cross-examination of witnesses.It appears that the Regional Director changed the original contemplated date of thebearing to August 6, 1951, in order to accommodate the Respondent's attorney who wasgoing on vacation.It also appears that the complaint and notice of hearing were servedon the Respondent more than a week before Clark left on vacation and that Clark's testi-mony, which was later taken by deposition,principally concerned background eventsantedating the 6-month statutory limitation period. In view of all the facts and circum-stances herein and the fact that Section 5 (a) of the Administrative Procedure Act re-quires the Board to consider the convenience and necessity of all the parties or theirrepresentatives in fixing the time and place for hearing.we find that the Trial Examinerdid not abuse his discretion in denying the Respondent's application for an adjournmentor otherwise violate the Respondent's statutory or constitutional rights. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented by counsel and participated in the hearing.The depo-sition of Lee H. Clark, the Respondent's executive vice president,was takenon September 6, 1951, and was thereafter received in evi-dence asTrial Examiner's Exhibit 14The hearing was closed onSeptember 10, 1951.All parties were afforded full opportunity tobe heard,to examineand cross-examine witnesses, and to introduceevidence pertinent to the issues.At the close of the General Counsel's case, the Respondent movedto dismissthe complaint on the ground that there was no substantialevidence to support the allegations of the complaint.The TrialExaminerdenied this motion with leave to renew it later.Various rulings were made by the Trial Examiner during the courseof the hearing on other motions and on objections to the admissionof evidence.The Board' has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial error was committed. Therulings are hereby affirmed."All parties were afforded an opportunityto file briefs and proposed findings of fact and conclusions of law.The parties thereafter filed briefs with the Trial Examiner.On November 14, 1951, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties, findingthat the Respondent had engaged in unfair labor practices within themeaning of Section 8 (a) (1) and (2) of the Act.He accordinglyrecommended that the Respondent cease and desist from dominatingor interfering with the administration of the Employee RepresentativeGroup, the named committees, and any other labor organization, or4 In accordance with stipulation of the parties,which was received in evidence as TrialExaminer's Exhibit 2, the Trial Examiner ordered that the deposition be corrected.TheTrial Examiner also granted the Respondent's unopposed motion to correct the transcriptof testimony taken before him, except that he changed the word"convenient"on page 21,line 16, to"convened"and the phrase"that any request of" on page 42, line 18, to "ofmy request that."The motion papers were received in evidence as Trial Examiner'sExhibit 3.3 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston,Styles, and Peterson].0 The Trial Examiner,over the Respondent's objection, properly received in evidencethe minutes of the Employee Representative Group meetings which were prepared by theRespondent's personnel manager, as secretary.The Respondent asserts that these so-calledminutes were Interoffice memoranda intended to remind him to take care of matters whichbe announced at the meeting he would attend to and to guide him in preparing the agendafor the next meeting. It is undisputed that these minutes were originally mailed to theemployee representatives and more recently have been posted on company bulletin boardsfor the Information of employees.We find, contrary to the Respondent's contention, thatthe minutes were admissible as a record made in the regular course of business of theEmployee Representative Group(28 U. S. C. A. See. 1732)and as admissions by theRespondent of facts therein stated.We also find,contrary to the Respondent's contention,that the other documentary evi-dence such as the election bylaws, the grievance procedure,the constitution of the Em-ployee Benefit Fund,the constitution of the Job Evaluation Committee,the Respondent'sbooklet"Sharp Facts,"the financial statements of the Benefit Fund, and the minutesof Clothing Committee meetings,was properly identified and received in evidence. It isImmaterial to the question of admissibility whether or not the procedures set forth in someof these documents were implicitly followed. SHARPLES CHEMICALS, INC.23from contributing support to them, and that it withdraw all recog-nition from and completely disestablish the named organizations asrepresentatives of its employees for the purpose of dealing with theRespondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment.Thereafter,the Respondent filed exceptions, a supporting brief, and proposedfindings of fact and conclusions of law.The Union also submitteda brief.The Board has considered the Intermediate Report, the excep-tions and briefs, the proposed findings of fact and conclusions of law,'and the entire record in the case 8Although the Board is in substan-tial agreement with the Trial Examiner's principal findings, conclu-sions, and recommendations, it is not entirely satisfied with the pres-entation of the case in the Intermediate Report and therefore makesits own findings, conclusions, and order, as follows : 9FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, operates a plant, knownas the Wyandotte plant, in Riverview, Michigan, where it manufac-tures various chemical products.In the course of its business in 1950the Respondent received at this plant, from points outside the Stateof Michigan, raw materials valued at more than $1,000,000.Duringthe same period, the Respondent shipped manufactured productsvalued at more than $1,000,000 outside this State.The Respondent admits, and we find, that it is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke and Chemical Workers of America, CIO, is alabor organization which admits to membership employees of theRespondent.As will hereinafter be fully discussed and found, the EmployeeRepresentative Group, the Grievance Committee, the Job EvaluationCommittee, the Clothing Committee, the Benefit Fund Committee, andthe Election Committee, collectively and, with the exception of theElection Committee, individually, constitute a labor organizationwithin the meaning of the Act.4We hereby adopt the Respondent's proposed findings of fact numbered 1 through 6, in-clusive, 8,9, 21, 24, 28, 31,34, 35, 41, 43, 44, 46, 47, and 48 and reject all other proposedfindings of fact and conclusions of law, because they are, in whole or in part, contrary to thefacts or the law or because they are immaterial.8As the record,exceptions,and briefs fully present the issues involved herein andthe positions of the parties,the Respondent's request for oral argument is denied.8 The record does not support the Respondent's assertion that the Trial Examiner'sconduct of the hearing deprived it of a fair trial before an unbiased tribunal. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESAlthough there is some variance in the testimony concerning minordetails, the evidence is substantially undisputed with respect tothe basic facts.The controversy here turns mainly on the legal con-clusions to be drawn from the facts.It appears that no outside labor organization has ever representedthe Respondent's employees, although several unsuccessful attemptsto do so have been made.10 Instead, there have been in existence atthe plant for a number of years several organizations-the EmployeeRepresentative Group, herein referred to as the Group, and the above-named Committees, herein collectively referred to as the Committees.The history and nature of these organizations will be separately dis-cussed below.A. Employee Representative GroupWith the rapid expansion of the work force at the Wyandotte plantresulting from World War II, the Respondent's executive vice presi-dent, Clark, who was then plant manager," found it increasingly diffi-cult to meet with employees individually or in small groups to dis-cuss matters affecting their working conditions, as he had customarilydone when the work force was smaller.Out of this situation in late1941 or early 1942, evolved the employee representative group planwhereby representatives selected by employees would regularly meetwith management.Whether this plan was first suggested by Clark orthe employees is not important. It is clear, however, that Clark andthe then personnel manager, Webb, took an active part in establishingthe Group and in formulating its policies and procedures.A stated object of the group meetings, according to Clark's testi-mony, was to serve as "a two-way street for communication betweenManagement and the people in the plant." It was contemplated thatthrough these meetings the Respondent would also receive assistancein formulating company policies concerning the employees' workingconditions.12"To keep the meetings free and open for discussion,"10A representation petition in case No. 7-RC-1111, filed on September 8, 1950, ispending before the Board.11Clark left the Wyandotte plant in January 1950 to become executive vice presidentat the Respondent'sPhiladelphia,Pennsylvania,office.He was succeeded by Bjork asplant manager.At about this time Personnel Manager Webb left the Respondent's em-ploy and he was replaced by Nugent,who previously was the assistant personnel manager.12Clark also testified that he "hoped that the men who were sent to the meeting by aparticular group would be men who could go back to the group with a fair report of whathad happened in the meeting, and that they were also men of a caliber who could bringto the meeting,conditions,the observations of what people thought and what things weregoing on in the area of the process or the particular gang they came from."In the 1946 edition of the Respondent's publication "Sharp Facts,"copies of whichwere last distributed to new employees in 1948, it is stated that "To enable our employeestowork out mutual problems and to foster better employee-management relations on SHARPLESCHEMICALS, INC.25Clark testified, foremen and other supervisory employees would beexcluded.Thus, the employee representatives would be encouragedto criticize their foremen freely, as well as to present "general gripes"of employees.The Respondent also intended and used the groupmeetings as a medium for transmitting information to employeesregarding its general business conditions.The structure and organization of the Group is described in theelection bylaws.As last revised in December 1949, they provide forthe election of one representative and one alternate for every 15employees in a designated unit, which usually comprises a process,working group, or department.There are currently 34 representa-tives in the group.They are elected by the employees in their respec-tive units for a term of 1 year, unless their term of office is broken byseparation from the Company or transfer to another unit.Electionsto the group are staggered so that one-fourth of their number is upfor election every 3 months.All hourly rated employees are eligiblefor election provided they have 6 months' service with the Company.Although the terms of office of employee representatives haveexpired and no new elections have been conducted since about Januaryor April 1950, the Group is still functioning in the same manner asbefore.It meets usually once a month at the plant.These meetings,though not as well attended as in the past, are called by the plantmanager.Notice of meeting is given by a note attached to the timecards of the employee representatives.The representatives are paidfor their time spent at these meetings, even when the meetings areheld outside their regular working hours, and in certain instances theyare paid overtime rates.There is no provision for private meetings ofemployee representatives or employees without the presence of man-agement officials.'3The plant manager, and in his absence the personnel manager,presides as chairman of the group meeting. The personnel manageracts as secretary and records the minutes, copies of which are nowcustomarily posted on bulletin boards.The business of the meeting covers the entire gamut of industrialand personnel relations at the plant.Oral reports of the namedcommittees are received at which time the committeemen may bevarious subjects,provisions have been made for an Employee Representative Group. Thisgroup is composed of representatives who have been elected for 1 year by established groupswithin the plant.The functions of the group are to present to management their viewswith regard to such subjects as overtime,wage policies,vacations,means of increasingproduction and to present grievances that need to be corrected."According to the minutes of the group meeting held on January 31,1950,Bjork, asthe new plant manager, "made a short speech in which he expressed confidence in thePlant Representative Group and asked for their continued help in presenting and workingout problems which would be of mutual benefit to the employees and the company."1' Carroll testified that, as employee representative,he consulted the employees in hisunit concerning matters to be taken up at group meetings. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestioned about their activities.Employee representatives also'seek(though not aggressively) improvements in working conditions andmay do so through requests, suggestions, complaints, or inquiries.The plant manager or the personnel manager either disposes of thesematters at the meeting at which they are raised or may take themunder advisement and announce his decision at a later meeting.14The evidence discloses that a wide variety of subjects affecting theemployees working conditions are discussed and considered at thesemeetings.Since April 20, 1950,15 these subjects included, among otherthings, wages, vacation pay, work schedules, job bidding, pension plan,hospitalization and surgical insurance, job evaluation, benefit, fund,vacation plans, overtime, job posting, repair of showers, promotions,parking facilities, the workweek, and raincoats for the fire crew.These matters are typical of those considered from the inception ofthe group meetings.The record also shows that the procedures, constitutions, and bylawsof the various Committees, which will be separately discussed below,were developed and adopted at the group meetings with the Respond-ent taking an active part in their formulation.At the time of thehearing, these committees were still functioning except that the Elec-tion Committee had not held any elections since about April 1950.B. Election CommitteeThe election bylaws were last revised on December 21, 1949.Ac-cording to the minutes of the group meeting, the draft was preparedby the then Plant Manager Clark and was approved by the employeerepresentatives.These bylaws, which may be amended by two-thirdsof the group membership, deal with the composition and selection ofthe Election Committee, the rules, procedures, and eligibility forelection of employee representatives of the Group and "members ofstanding committees and their alternates."The committees listed arethe Employees Benefit Fund Committee, the Clothing Committee, theGrievance Committee, and the Plant Job Evaluation Committee.'°The constitutions and bylaws of the respective committee supplementthese procedures as they specifically apply to them.The Election Committee consists of five members of the Group ap-pointed by the plant manager as group chairman, with the approvalof the group representatives.The committeemen serve 1-year terms74Although there are instances when representatives voted upon or approved proposedsolutions of problems,this practice does not appear to be the general rule.11This is the earliest date on which Section 10 (b) of the Act permits the finding ofany unfair labor practices.11The 1946 edition of the Respondent's publication,"Sharp Facts,"states that"to handleadequately phases of business which interest our employees,...[the Employee Repre-sentative Group] elects from its members a series of standing committees." ' SHARPLESCHEMICALS, INC.27and are paid for time spent in committee activities, even though out-side their regular working hours.They, like other committeemen,may be unseated by the Respondent by transfer or termination ofemployment.It is the practice for the Respondent's personnel office to supply theElection Committee with the necessary ballots, ballot boxes, eligibilitylistsof candidates, and voting lists.All elections are conducted oncompany premises. It is also customary for the committee to leavethe ballots, ballot boxes, and eligibility lists with the supervisor incharge of the unit where the election is being held for distribution tothe voters.The ballot box may be left in the department unguardedfor several days after which time the committee counts the ballotsand reports the results to the personnel manager who keeps a recordthereof.The personnel office also posts the names of the personselected with the expiration dates of their terms.The Election Committee has not conducted any elections since April1950.17Personnel Manager Nugent testified that the reason for thiswas the fact that the Election Committee had not requested that elec-tions be held.However, the Respondent has permitted the Group andthe Committees to function without interruption.C.Grievance CommitteeThe grievance procedure is set forth in "Sharples Standard Prac-ticeInstruction." isThe latest standard practice instruction, whichwas drafted by Personnel Manager Nugent in consultation with theGrievance Committee, was issued on May 3, 1950, after the revisedgrievanceprocedure was "adopted" at the March 28, 1950, group meet-ing.11dureprovides for three members, one representing the operationsdepartment, one the shop department, and one all other hourly ratedemployees.Eligibility to hold office is limited to employees with atleast 3 years' service.Before September 1, 1949, the grievance proce-dureprovided that the members of the committee were to be electedannually by the group representatives from among themselves.Al-though under the revised procedure of September 1, 1949, the grouprepresentatives for each department would nominate and elect the17The minutes of the August 22, 1950, group meeting disclose,however,that twoemployee representatives were elected to the Benefit Fund Committee for a 1-year term.The minutes do not show whether the Election Committee conducted this election.as This is a document by means of which the Respondent promulgates its rules andregulations in the plant.The minutes of the March 28, 1950, group meeting state that the revised procedureenables Clark,who left the plant to become the executive vice president at the Respondent'sPhiladelphia office "to review a grievance,Ifnecessary,"and provides for a simplifiedprocedure.There are also in evidence two earlier"Sharpies Standard Practice Instruc-tion" dealing«ith the grievance procedure. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommitteemen from all the employees in the department, it appearshowever that in the 1950 election the employees in the department in-volved elected their own committeeman.The grievance committee-men are paid for their time spent in handling grievances whether dur-ing or after working hours and their tenure of office depends upontheir continued employment in the department they represent.Under the revised grievance procedure, the Grievance Committeetakes up "complaints or disagreements affecting the relations of theCompany with its employees" where the aggrieved employee is un-able to settle his grievance with his foreman.After investigating thegrievance, the Grievance Committee may attempt to adjust it with thepersonnel manager. In the event no settlement is reached on this level,provision is made for presentation to higher levels of management.-Personnel Manager Nugent testified that since April 1950, the Griev-ance Committee reported to him its recommended disposition of threeseparate grievances and that he accepted and put into effect theserecommendations.D. Job Evaluation CommitteeUpon the recommendation of an industrial engineering firm thatconducted a job analysis at its plant for the Respondent, a Job Eval-uation Committee was established in 1947.Thereafter, on June 24,1947, the then Plant Manager Clark submitted at a group meeting aproposed constitution for this Committee, advising that due to recentchanges the former constitution was out of date. 'At the next meet-ing, the Group voted to adopt the proposed constitution which alsoprovided that its future amendment was subject to the Group's ap-proval.As last revised in October 1947, the constitution authorized thisCommittee to evaluate new jobs and revise old evaluations that arequestioned by hourly rated employees or management.The Commit-tee consists of four employees, one elected by the employees of eachdesignated department, and four representatives of management.Al-ternates are similarly chosen.The employee-members serve 1-yearterms and elections are staggered.To be eligible for election, the em-ployee must have at least 6 months' service with the Company. Thecommitteemen are paid for the time spent in their committee workeven outside their regular working hours, and their tenure of officeterminates on separation from the Company or transfer to anotherdepartment.The Respondent's job evaluation engineer calls and chairs the meet-ings but has no vote.He also maintains a record for all meetings andnotifies those concerned of the Committee's decisions which are final.Upon request, he also furnishes the committee with factual and techni-cal information needed to arrive at its decision. SHARPLESCHEMICALS, INC.29In evaluating hourly rated jobs, the Committee may interview bothsupervisor and employee.After discussing the job among themselves,each member evaluates it by assigning point values to five specifiedfactors.The final determination is made by averaging the recom-mendations of all the members2eE. Clothing CommitteeIt appears that prior to July 1948, in response to requests by em-ployee representatives for protective clothing, temporary committeeswere appointed at different times at group meetings to consider theproblem with management representatives.At the July 1948 groupmeeting, Nugent, who was then assistant personnel manager, report-ing for the Committee, presented the recommendation that a perma-nent Clothing Committee composed of four management representa-tives and four members elected by the employees whom they wouldrepresent.The group voted to accept the recommendation.Since that time the Clothing Committee has been functioning. Itsfour employee members, who are elected by their respective depart-ments, serve 1-year terms.Candidates for office must be in the Re-spondent's employ for at least 6 months.Until 1950, managementalso named four members but a. vacancy left by Personnel Managering.21This Committee passes upon requests of hourly rated, as well asof salaried and supervisory, employees for protective clothing. Itbases its decisions upon considerations of safety, health, hardship,and contamination.The Respondent complies with the Committee'sdecisions.The personnel manager is chairman of the Committee.Members aregiven notice of meetings through their supervisors.They are paid fortime spent in committee activities both during and outside their regu-lar working hours. Their tenure of office, like members of other Com-mittees, also depends upon continued employment in the departmentthey represent.F. Benefit Fund CommitteeThe Benefit Fund was established in 1942 to furnish financial assist-ance to needy employees.A Committee, composed of five membersnominated and elected by employee representatives for a term of 1year, administers this fund.The minutes of the August 22, 1950,"The minutes of the September 26, 1950, group meeting shows that questions wereasked about evaluations.The minutes then state that "all jobs are to be reviewed yearlyas originally set up. If a request for reevaluation is asked, then it should be dealt withat once "= The minutes of the Clothing Committee's last two meetings show that Casey, a man-agement representative,was present in addition to the three regular management repre-sentatives.At the last meeting,he is also shown as having voted. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup meeting show that two employee representatives were thenelected to the Committee.Membership on this Committee is open onlyto employees with 6 months' service with the Respondent.Likemembers of other Committees, their tenure depends upon continuedemployment and they are paid for time devoted to committee activitieseven outside their regular working hours.The constitution of the Benefit Fund 22 now in effect was adopted in1944 at a group meeting. It sets forth its policies, membership, the ad-ministration of the fund by the Committee, the benefits, and sourcesof income. It also provides for its amendment by two-thirds of theemployee representatives of the Group.Membership in the fund is open to all employees upon applicationand payment of a 50-cent membership fee. The constitution makesit the duty of the personnel department to give each new employeea membership application at the time of his employment.The fund is maintained principally by the Respondent's monthlycontributions of $160 and by earnings from vending machines in theplant averaging between $140 and $150 per month. Benefits are paidby check issued by the Respondent's office supervisor, Crout, uponwritten request of the Committee after the latter's approval of an ap-plication for benefits.The Committee is authorized to make cashgrants in any amount up to $125. Anything in excess of that amountrequires the permission of the Group.Monthly financial statementsare prepared by an employee in the Respondent's accounting depart-ment on the basis of information supplied by the committee.Concluding FindingsIn determining whether the Respondent engaged in the allegedunfair labor practices, we, like the Trial Examiner, consider theevents occurring more than 6 months before the filing and service ofthe charge herein-that is, antedating April 20, 1950-solely as back-ground evidence shedding light upon the Respondent's conduct duringthe statutory period 23The Respondent contends principally that the evidence does notestablish that (1) since April 20, 1950, at least, the Group and theCommittees, individually or collectively, are labor organizationswithin the meaning of Section 2 (5) of the Act, and (2) in any event,22 The full title of the Benefit Fund as it appears in this document is "Employee-Repre-sentative Group Sharpies Employees'Benefit Fund."sa It is settled law-and it is not now seriously argued otherwise-that, although Sec-tion 10(b) of the Act precludes the Board from basing findings of unfair labor practiceson events occurring more than 6 months before the filing and service of charges upon theRespondent,that section does not bar the use of such evidence as background.GeneralShoeCorporation,90 NLRB 1330,enfd. 192 F.2d 504(C. A.6) ; Adelson ManufacturingCompany,88 NLRB 761;Tennessee Knitting Mills, Inc.,88 NLRB 1103. SHARPLES CHEMICALS, INC.that the Respondent dominated, supported, or interfered with theadministration of these organizations in violation of Section 8 (a)(2) and (1) of the Act. In agreement with the Trial Examiner, wefind no merit in these contentions.Section 2 (5) defines a labor organization as "any organization ofany kind, or any agency or employee representation committee orplan, in which employees participate and which exists for the purpose,in whole or in part, of dealing with employees concerning grievances,labor disputes, wages, rates of pay, hours of employment, or condi-tions of work."It is clear from our preceding discussion that the effect of the Groupand the Committees is that of a single employee representation planwhereby employees, through their representatives, are afforded ameans of securing from the Respondent satisfaction of their griev-ances and improvement of their working conditions.As such, theGroup and the Committees plainly are the type of labor organizationcontemplated by the Act.24Moreover, as these organizations, exceptthe Election Committee, in their individual capacities serve a similarfunction, they too constitute separate labor organizations within themeaning of the Act z5We do not understand the Respondent to deny that the Group andthe Committees are concerned with matters normally the subjects ofcollective bargaining. It argues, however, that,as it does not bargainor negotiate with them but unilaterally determines the terms and con-ditions of employment of its employees'26 these organizationsfall out-side the statutory definitionof labor organization.Specifically, itasserts, in substance, that group meetings are merely one of its manymethods of communicating with its employees and receiving fromthem suggestions, comments, and inquiries, which wouldassist it informulating company policies regarding their terms and conditionsof employment; that thesemeetings also serve as aforum for the an-nouncement and explanation of its policies and decisionsconcerningemployees' requests for improvement of their working conditions;that within the statutory period the Grievance Committee presentedto the personnel manager its recommended disposition of only three4 GeneralShoe Corporation, supra.The Respondent's contention that the Group andthe Committees were unrelated and that therefore they should be separately consideredin determining whether they are labor organizations or unlawfully dominated is withoutmerit.The facts recited earlier in the decision clearly refute the factual basis of theRespondent's contention.Indeed, the organizations in the present case are not materiallydistinguishable from those in the cited case which collectively and separately were foundto be labor organizations within the meaning of the Act.25 General Shoe Corporation, supra.20But see, for example, Plant Manager Clark's statement in the outline of a speech hedelivered to employees shortly before a Board representation election in November 1949,urging them to reject the petitioning union that "we agreed on rules for layoffs with yourrepresentatives before we made layoffs . . . We have stuck closer to our agreement thanany union would require us to do." 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee grievances; 27 that the Job Evaluation Committee simplyperforms the technical function of evaluating jobs and advising it ofthe results; that the Clothing Committee was created merely torelievethe Respondent of the necessity of deciding employeerequestsfor pro-tective clothing; and finally that the Benefit Committee only adminis-ters a welfare plan.Whatever'the Respondent's characterizations and appraisal of itsrelationship with the Group and the Committees may be, theevidenceclearly establishes that theseorganizationsfunctionas a vehicle forthe discussion, consideration, and adjustment of employee grievancesand for the improvement of their working conditions. The fact thatthe Respondent does not formallyengage intrue collective bargainingwith theseorganizationsor that these organizations do not aggres-sively present and prosecute their demands, does not detract fromtheir character as labor organizations "dealing with [an] employer (s)concerning grievances, . . . wages, rates of pay, hours of employ-ment, or conditions of work," 28 within the meaning of the Act,29although it may reflect on their independence or effectiveness as alabor organization.We also find, contrary to the Respondent's contention, that theRespondent since April 20, 1950, has continued to dominate and inter-fere with the administration of the Group and the Committees and tocontribute support to them, in violation of Section 8 (a) (2) and (1)of the Act.'° It is undisputed that, with the possible exception ofthe Election Committee, these organizations, in whose formation andadministration the Respondent played a prominent role, were func-tioning at the time of the hearing substantially in the same manneras before.They have continued to exist as representatives of theemployees solely by sufferance of the Respondent. Just as the em-ployees were not canvassed originally with respect to their wishes tobe represented by these organizations, so have they not been consultedas towhether or not they desire to be represented any longer byn The fact that the Grievance Committee handled only 3 grievances since April 20,1950, as compared with about 500 grievances employees brought directly to the personnelmanager, can have no material bearing on the question whether the committee is a labororganization.23 The outline of Clark's preelection speech mentioned In footnote 26,supra,also indi-cates that Clark reminded the employees that the Group which was formed 7 years before"dealt with wages, working conditions and many other matters affecting you." Clark alsopointed out that the Benefit Fund, Job Evaluation,Grievance,and Clothing Committees"handle special problems."28General Shoe Corporation,90 NLRB 1330,enfd. 192 F. 2d 504;Wrought Iron RangeCompany,77 NLRB 487;James H. Matthews&Company,63 NLRB 273, enfd.with mod.156 F.2d 706 (C. A. 3). Contrary to the Respondent's contention,we find, as indicatedabove, that the Group does not exist simply as an audience of employees to which theRespondent only makes announcements of management policies,as was the case inRepublwDrill and Tool Company,66 NLRB 955.Cf.Raybestos-Manhattan,Inc.,80 NLRB 1208s0As the formation of the Group and the Committees occurred outside the 6-monthstatutory limitation period, we,like the Trial Examiner,do not find that the Respondentviolatedthe Actin that respect. SHARPLES CHEMICALS, INC.33them.31Indeed, the Respondent has continued to deal with theseorganizations, despite the fact that it has been aware that the termsof office of the 'group representatives and committee members hadexpired and the employees had not been given the opportunity toselect their successors, as the several constitutions and bylaws vouch-safe to them.32The Respondent is also in a position to control these organizationsthrough its inherent power to unseat any employee representative orcommittee member by transferring him to another department or dis-charging him.Whether or not the Respondent actually exercisedthis power is beside the point.33The significant fact is that it possessesthis power.Moreover, as only employees with 6 months' service areeligible for election to the Group and the Committees other than theGrievance Committee, and as grievance committeemen must have atleast 3 years' service, it is readily apparent that these organizationsare effectively insulated from outside representation should theemployees desire it.Furthermore, the Respondent contributes financial and other valu-able support to the Group and the Committees. It permits them tohold their meetings and conduct their business on company time andproperty.It pays the group representatives and committeemen fortheir time spent in their organization's activities during, as well asafter, working hours at regular or overtime rates.- It also furnishesthese organizations with stenographic, clerical, and other valuableservices.Finally, it contributes virtually all the monies the BenefitFund requires to make the necessary welfare payments to needyemployees, by setting aside the earnings of vending machines to thefund's credit and by making lump sum monthly grants of $160.Thelack of independence that the foregoing forms of support inevitablyn According to the minutes of the August 22, 1950, group meeting and Personnel Man-ager Nugent's testimony, an employee representative raised the question at that meetingas to what "we ever get out of these meetings." In reply, the Respondent pointed out,among other things, that these meetings were designed to keep management and theemployees' representatives mutually informed.Significantly, no vote was taken as towhether the meetings should be continued.8' It appears, however, that at the August 22, 1950, group meeting, two representativeswere elected to the Benefit Fund Committee.as Employee Roberts testified without contradiction that, as a result of being transferredout of the pipe shop because of curtailed operations, his membership on the Grievance Com-mittee and in the Group terminated°4 The,Respondent argues that these payments were authorized by the Fair Labor Stand-ardsAct which "require[s] employees to be paid for time spent at meetings held duringworking hours" in conference with management concerning their working conditions.However, the Act in question does not justify payments for time spent outside the em-ployees' regular working hours, much less at overtime rates.Axelson ManufacturingCompany,88 NLRB 761; cf.Wyman-Gordon Company,62 NLRB 561, enfd. in part, 153F. 2d 480 (C. A. 7.). Nor can the payments in question be justified by the Respondent'suniform practice of compensating employees for their attendance at meetings of suchnonlabor organizations as the recreation club and bowling and civilian defense groups orfor time spent in connection with the blood bank program.Axelson Manufacturing Com-pany, supra. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDencourage is accentuated by the fact that the Group and the Com-mittees have no other source of income, except that the Benefit Fundcharges an initial membership fee of 50 cents.,*In summary, we find that the Group and the Committees possessthe familiar indicia of company-dominated organizations and thatwithout the Respondent's potent support and active participationthey could neither have begun nor could they continue to function.-It is apparent that these organizations are used by the Respondentas a substitute for the type of collective bargaining contemplatedby the Act.Accordingly, we find that the Respondent since April 20, 1950, hasdominated and interfered with the administration of the Group andthe Committees, and has contributed financial and other support tothem, in violation of Section 8 (a) (2) of the Act.By the foregoingconduct, we further find that the Respondent, in violation of Section8 (a) (1) of the Act, interfered with, restrained, and coerced employeesin the exercise of the rights guaranteed in Section 7 thereof.37IV. THE EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection with the operations described in section 1,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act.We have found that the Respondent has dominated and interferedwith the administration of the Group and the named Committees andac The Benefit Fund,however,may also assess members$1 in the event the fund fallsbelow $500.It appears that no such assessment has ever been levied.08 General Shoe Corporation,90 NLRB 1330,enfd. 192 F. 2d 504(C.A.6) ; AxelsonManufacturing Company,supra; The Carpenter Steel Company,76NLRB 670;Wyman-Gordon Company, supra.As indicated above, the present case is factually distinguishablefromTennesseeKnitting Mills,88 NLRB 1103, relied upon by the Respondent,in whichthe Board dismissed the Section 8 (a) (2) allegations of the complaint because, but foran isolated act of permitting an election of committee members to be conducted duringworking hours with the use of company facilities,there was no other evidence of supportor domination.01 Contrary to the Respondent's contention,this inference inevitably follows from ourfindings of domination and support and is not overcome by the testimony of two witnessesthat the existence of these organizations did not interfere with their decisions respectingunion representation or by the fact that a number of employees participated in the charg-ing union's organizational campaign in 1950 or an AFL union's drive in 1949.N. L. R B.v Donnelly Garment Co.,330 U. S 219;ef.Sun Oil Company,89 NLRB 833. SHARPLESCHEMICALS, INC.35has contributed financial and'other support to them, in violation ofSection 8 (a) (2) and (1) of the Act.We shall therefore, in accord-ance with the policy announced inThe Carpenter Steelcase,38 orderthe Respondent to withdraw all recognition from.these organizationsas the representatives of any of its employees for the purpose of deal-ing with it concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, and to dis-establish these organizations completely 39Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Gas, Coke and Chemical Workers of America, CIO, is alabor organization within the meaning of Section 2 (5) of the Act.2.The Employee Representative Group, the Grievance Committee,the Job Evaluation Committee, the Clothing Committee, the BenefitFund Committee, and the Election Committee collectively and, withthe exception of the Election Committee, individually, is a labororganization within the meaning of Section 2 (5) of the Act.3.By dominating and interfering with the administration of theEmployee Representative Group, the Grievance Committee, the JobEvaluation Committee, the Clothing Committee, the Benefit FundCommittee, and the Election Committee, and by contributing financialand other support thereto, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a)(2) of the Act.4.By said acts the Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7of the Act and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Sharples Chemicals, Inc.,Riverview, Michigan, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of, or con-tributing financial or other support to, the Employee Representative08 The Carpenter Steel Company,76 NLRB 670.99 Our order, however,is not intended to interfere with the functioning of any of theseorganizations as other than a labor organization or an integral part thereof.227260-53-vol. 100-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARD .Group, the Grievance Committee, the Job Evaluation Committee, theClothing Committee, the Benefit Fund Committee, and the ElectionCommittee, or from dominating or interfering with the formation oradministration of, or contributing financial or other support to, anyother labor orginization, and from otherwise interfering with the rep-resentation of its employees through a labor organization of their ownchoosing.(b)Recognizing or in any other manner dealing with the above-named Group and Committees, or any successors thereto, as the rep-resentatives of any of its employees for the purpose of dealing withthe Respondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment.(2)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from the above-named Group andCommittees, as the representatives of any of its employees for the pur-pose of dealing with the Respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment, and completely disestablish said organizations as suchrepresentatives.(b)Post at its plant in Riverview, Michigan, copies of the noticeattached hereto as an appendix4°Copies of such notice, to be furn-ished by the Regional Director for the Seventh Region, shall afterbeing duly signed by the Respondent's representatives, be posted bythe Respondent immediately upon receipt thereof and maintained byit for sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to its employees are customarily post-ed.Reasonable steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Seventh Region in writingwithin ten (10) days from the date of this Order what steps the Re-spondent has taken to comply herewith.AppendixNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT dominate or interfere with the administration of,or contribute financial or other support to, the EMPLOYEE REPRE-+" In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." MODERNCLEANERS COMPANY37SENTATIVE GROUP, the GRIEVANCE COMMITTEE,the JOB EVALUA-TION COMMITTEE, the CLOTHING COMMITTEE,theBENEFIT FUNDCOMMITTEE, and the ELECTIONCOMMITTEE,or dominate or inter-fere with the formation or administration of, or contribute finan-cial or other support to, any other labor organization of ouremployees:WE WILL NOT recognize or in any other manner deal with theabove-named Group or Committees, or any successor thereto, asthe representative of any of our employees for the purpose ofdealing with us concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions of em-ployment.WE WILL NOT otherwise interfere with the representation of ouremployees through a labor organization of their own choosing.WE HEREBY disestablish the EMPLOYEE REPRESENTATIVE GROUP,the GRIEVANCE COMMITTEE,the JOB EVALUATION COMMITTEE,theCLOTHING COMMITTEE, the BENEFIT FUND COMMITTEE,and theELECTION COMMITTEE,as the representatives of any of our em-ployees for the purpose of dealing with us concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment.SHARPLES CHEMICALS, INC.,Employer.Dated -------------------------- By --------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial.LAURA GIALLANZA, AN INDIVIDUAL, D/B/A MODERN CLEANERS COMPANY,QUALITY CLEANERS COMPANY, AND MAY CLEANERS COMPANYandLOCAL No. 65, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, A. F. L.Case No.3-CA-298. July 8,1952Decision and OrderOn December 12, 1951, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.The Trial Examiner also found100 NLRB No. 17.